DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-7 in the reply filed on 12/15/2020 is acknowledged.
This application is in condition for allowance except for the presence of claims 8-10 directed to an invention non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims
Claims 8-10 (cancelled):
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Patent No. 3,482,834 to James, Jr is the closest prior art of record.  James discloses a method of manufacturing a weight that includes filling an outer shell (S) with a slurry of material (C) and closing the weight with a plug (18).  The method further includes vibrating the weight while the slurry is poured (Col. 3, Line 72 to Col. 4, Line 9).
Pre Grant Publication US 2005/0065002 A1 to Su further teaches that it is known in the art to manufacture weights from multiple pieces and to filled the multiple pieces with a liquid (abstract, 4 and 3 of Figure 1).
While the prior art of record discloses a portion of the limitations recited in claim1, the prior art of record fails to disclose a combination of the recited limitations that include sealing the slurry port with a steel plate and painting and baking the weight shell.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
	Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of the prior art in order to correct the above described deficencies, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON L VAUGHAN/Primary Examiner, Art Unit 3726